United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2847
                                    ___________

David Johnson,                           *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Arkansas.
Port City Janitors’ Supply               *
& Paper Company, Inc.,                   * [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: October 5, 2009
                                 Filed: October 8, 2009
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       David Johnson appeals following the district court’s1 adverse grant of summary
judgment in his employment-discrimination action and the court’s ensuing denial of
his motion for reconsideration. After careful de novo review, see Davis v. KARK-TV,
Inc., 699, 703 (8th Cir. 2005), we conclude that summary judgment was proper for the
reasons stated by the district court; and we also conclude that the court did not abuse



      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
its discretion in denying reconsideration, see McAninch v. Wintermute, 491 F.3d 759,
775 (8th Cir. 2007). Accordingly, we affirm. See 8th Cir. R. 47B.

                       ______________________________




                                        -2-